Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  September 8, 2008                                                              Clifford W. Taylor,
                                                                                          Chief Justice

  137173(64)(65)                                                                Michael F. Cavanagh
                                                                                Elizabeth A. Weaver
                                                                                       Marilyn Kelly
                                                                                  Maura D. Corrigan
  CHRISTOPHER P. MARTIN, ANNA                                                   Robert P. Young, Jr.
  McCOY, RICHARD M. HARRIS, and                                                 Stephen J. Markman,
  J. RICHARD ERNST,                                                                            Justices
        Plaintiffs-Appellees,
  v                                                    SC: 137173
                                                       COA: 286015
                                                       Ingham CC: 08-000752-PZ
  SECRETARY OF STATE, DIRECTOR
  OF ELECTIONS, and BOARD OF
  STATE CANVASSERS,
            Defendants,
  and
  WILLIAM F. MYLES,
            Proposed Intervenor,
  and
  RONALD M. BERGERON,
             Proposed Intervenor-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s September 4, 2008 order is considered,
  and it is DENIED, because it does not appear that the order was entered erroneously.
  While under ordinary circumstances, this Court might have ordered the trial court to
  allow the proposed intervenor-appellant to intervene and then remanded for further
  proceedings, after which the intervenor-appellant would have been able to appeal an
  adverse trial court ruling on the merits, under the instant emergency circumstances, we
  believe that it was necessary to address both of these matters in the same order.

         CAVANAGH and WEAVER, JJ., would grant reconsideration for the reasons set
  forth in Justice Cavanagh’s September 4, 2008 concurring and dissenting statement in
  this case.
                                                                                                              2


       KELLY, J., would grant reconsideration for the reasons set forth in her September
4, 2008 dissenting statement in this case.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 8, 2008                   _________________________________________
       d0908                                                                Clerk